Citation Nr: 1612564	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran moved and jurisdiction of his claims was transferred to the RO in Winston-Salem, North Carolina.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016 correspondence, the Veteran requested a videoconference hearing before the Board.  No such hearing has been held, and the Veteran's hearing request has not been withdrawn.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for the AOJ to schedule the videoconference hearing.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2015).  

The Board notes that the most recent documentation on VBMS and on the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran has moved back to Tucson, Arizona.  In fact, in March 2016 correspondence, the Veteran asked that the videoconference hearing take place at the VA Hospital in Tucson, Arizona or at the VA Northwest Tucson Urban Clinic, if possible.   

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his request for the service connection issues on appeal.

It should be noted that the Veteran has requested that the videoconference hearing be held at the VA Hospital in Tucson, Arizona or at the VA Northwest Tucson Urban Clinic, if possible.  If a hearing cannot be held at either location, it should be documented in the file, and a hearing should instead be scheduled at the Phoenix, Arizona RO.  

The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




